DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claim(s) 1, 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance. The invention claim(s):

          ‘A rotational mechanism comprising: 

          •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
          wherein the inner ring is provided with a protrusion portion on an outer periphery, wherein each of the plurality of rotational units includes a first bearing, a second bearing, and a first pressing unit, the first pressing unit being configured to apply pressing forces to the first bearing and the second bearing in an opposite direction to a rotational axis direction of the inner ring, and an adjustment unit between a first surface which is on a second bearing side of the first bearinq and a second surface which is on a first bearing side of the second bearing, 

          wherein the protrusion portion is held between the first surface and the second surface for each of the plurality of rotational units due to the pressing forces, and 

          wherein a length of the adjustment unit in the rotational axis direction is shorter than a length of the protrusion portion in the rotational axis direction between the first surface and the second surface.’


           The subject matter as recited above was not taught, shown, or suggested with the prior-art of record. Claims 1, 8, 14 and 14 are amended. (see figures 5a-5d of drawings)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852